DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-10 and 12-17 previously withdrawn from consideration as a result of a previous restriction requirement, have been rejoined and are now allowed as being dependent upon allowable independent claim or as including the common allowable subject matter as the elected, claimed invention.  Pursuant to the procedures set forth in MPEP § 821.04, the restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/20/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT


An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Ali Assar (Reg. No 65, 848) on 2/7/2022.

The application has been amended as follows:

Claim 18. (Currently Amended) A method of surface smoothing in semiconductor manufacturing, comprising:
	providing a silicon carbide (SiC) layer having a first portion overlying a second portion, wherein
		the first portion has a first side distal the second portion and a second side proximal the second portion, and
		the second portion has a first side proximal the first portion and a second side distal the first portion;
	converting the first portion of the SiC layer into a porous layer comprising SiC and overlying the second portion of the SiC layer, wherein
		the porous layer has a first side distal the second portion and a second side proximal the second portion, and
		the first side of the second portion is proximal the porous layer and the second side of the second portion is distal the porous layer; and
, wherein before converting the first portion, a semiconductor device is disposed at the second side of the second portion, and
	after removing the porous layer, the semiconductor device is disposed at the second side of the second portion

19.	(Canceled) 

20.	(Canceled) 



Allowable Subject Matter

Claims 1-2, 4-18 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The primary reason for the allowance of the claims is the inclusion of the limitation “ the porous layer overlying the second portion has a second porosity, and the second porosity of the porous layer comprising SiC is greater than the first porosity of the second portion comprising SiC upon the conversion of the first portion, but not the second portion, into the porous layer; and removing the porous layer to expose the first side of the second portion, wherein after removing the porous layer the first side of the second portion has a surface roughness less than at least one of a surface roughness as recited in claim 1.

The primary reason for the allowance of the claims is the inclusion of the limitation “converting the first portion of the SiC layer into a porous layer comprising SiC and overlying the second portion of the SiC layer, wherein 	the porous layer has a first side distal the second portion and a second side proximal the second portion, and the first side of the second portion is proximal the porous layer and the second side of the second portion is distal the porous layer; and removing the porous layer comprising SiC to expose the first side of the second portion comprising SiC, wherein before converting the first portion, a semiconductor device is disposed at the second side of the second portion, and after removing the porous layer, the semiconductor device is disposed at the second side of the second portion”, with combination of remaining features, as recited in claim 18.

The primary reason for the allowance of the claims is the inclusion of the limitation “wherein the porous layer has a first side distal the second portion and a second side proximal the second portion, and the first side of the second portion is proximal the porous layer and the second side of the second portion is distal the porous layer; and removing the porous layer to expose the first side of the second portion, wherein after removing the porous layer the first side of the second portion has a surface roughness less than at least one of a surface roughness of the first side of the first portion or a surface roughness of the first side of the porous layer, and a semiconductor device is as recited in claim 21.

Song et al (US 2007/0082465 A1) discloses  after completing the growth of the GaN layer, HCl and NH.sub.3 gases are injected into the reactor to treat the surface of the GaN layer in-situ, after the surface treatment, a porous GaN layer is formed on the substrate  (Fig [1], Para [002-0026]).

However, Song fails to disclose would not have rendered obvious the above-quoted features recited in claim 1.

Claims 2, 4-17 are allowed as those inherit the allowable subject matter from clam 1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898